                   Case 20-10154-LSS      Doc 60     Filed 05/20/20     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE

In re:                                                )       Chapter 7
                                                      )
LA SENZA INTERNATIONAL, LLC,                          )       Case No. 20-10154 (LSS)
                                                      )
                        Alleged Debtor.               )
                                                      )
______________________________________                )
                                                      )
In re:                                                )
                                                      )       Chapter 7
LA SENZA INTERNATIONAL CANADA,                        )
LLC,                                                  )       Case No. 20-10155 (LSS)
                                                      )
                        Alleged Debtor.               )
                                                      )



                       ORDER APPROVING STIPULATION FURTHER
                          EXTENDING STAY OF PROCEEDINGS


          Upon consideration of the Stipulation (the “Stipulation”) between counsel to La Senza

International, LLC and La Senza International Canada, LLC and the petitioning creditors, MGF

Sourcing US, LLC, Ocean Lanka (Pvt) Ltd and Teejay Lanka Plc, a copy of which is attached

hereto as Exhibit A, and after due deliberation and sufficient cause appearing therefore, it is hereby

          ORDERED that the Stipulation and all of the terms set forth therein are APPROVED and

shall have the full force and effect of an order entered by the Court with respect thereto; and it is

further




PHIL1 7032933v.1
                   Case 20-10154-LSS     Doc 60     Filed 05/20/20   Page 2 of 2




        ORDERED that this Court retains jurisdiction to interpret, implement and enforce the

provisions of this Order and the Stipulation.




                                                     LAURIE SELBER SILVERSTEIN
Dated: May 20th, 2020                                UNITED STATES BANKRUPTCY JUDGE
Wilmington, Delaware




                                                2
PHIL1 7032933v.1
